Exhibit 10.2

Execution Version

AMENDMENT NO. 5 TO SLOT RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 5 TO SLOT RECEIVABLES PURCHASE AGREEMENT, dated as of
March 21, 2014 (this “Amendment”), is entered into by and among: (a) Tenneco
Automotive RSA Company, a Delaware corporation (“Seller”), (b) Tenneco
Automotive Operating Company Inc., a Delaware corporation (“Tenneco Operating”),
as initial Servicer (the “Servicer”, and together with Seller, the “Seller
Parties”), (c) Wells Fargo Bank, National Association, a national banking
association, individually (“Wells Fargo” and, together with its successors and
permitted assigns, the “SLOT Purchaser”), and as agent for the SLOT Purchaser
(in such capacity, together with its successors and assigns in such capacity,
the “SLOT Agent”), and is consented to by JPMorgan Chase Bank, N.A., as First
Lien Agent under the Intercreditor Agreement (as defined below) (in such
capacity, together with its successors and assigns, the “First Lien Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Agreement (hereinafter defined).

PRELIMINARY STATEMENTS

The parties hereto are parties to that certain SLOT Receivables Purchase
Agreement dated as of March 26, 2010 (as amended or otherwise modified from time
to time, the “Agreement”). Seller, Servicer, the SLOT Agent, as Second Lien
Agent, and the First Lien Agent are parties to that certain Intercreditor
Agreement dated as of March 26, 2010 (as heretofore amended, the “Intercreditor
Agreement”).

Subject to the terms and conditions hereof, the parties hereto agree to amend
the Agreement as hereinafter set forth.

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Agreement.

2. Amendments. Upon satisfaction of the conditions precedent set forth in
Section 3 hereof, the Agreement is hereby amended as of the Effective Date as
follows:

(a) Section 5.1(p) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(p) Not an Investment Company. Such Seller Party is not and, will not as a
result of the transactions contemplated hereby be, required to register as an
“investment company” under the Investment Company Act of 1940, as amended,
without reliance on the exceptions contained in Sections 3(c)(1) or 3(c)(7)
thereunder unless such Seller Party is entitled to the benefit of the exclusion
for loan securitizations in the Volcker Rule under C.F.R. 75.10(c)(8).”

(b) A new Section 5.1(y) is hereby added to the Agreement which reads as
follows:

“(y) Trading with the Enemy Act; United States Foreign Corrupt Practices Act;
OFAC. (i) Such Seller Party is in compliance, in all material respects, with the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto. No part of the proceeds of the purchases, including without
limitation, Incremental Purchases and Reinvestments, made hereunder will be used
by such Seller Party or any of its Affiliates, directly or indirectly, for any
payments to any governmental official or employee,

Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended;

(ii) Such Seller Party has implemented and maintains in effect policies and
procedures designed to reasonably ensure compliance by such Seller Party and its
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and such Seller Party, its Subsidiaries and, to
the knowledge of such Seller Party, such Seller Party’s directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) such Seller Party, its
Subsidiaries or, to the knowledge of such Seller Party, any of such Seller
Party’s directors, officers or employees, or (b) to the knowledge of such Seller
Party, any agent of such Seller Party or any Subsidiary that will act in any
capacity in connection with or benefit from the facility established hereby, is
a Sanctioned Person. No Incremental Purchase, use of proceeds or other
transaction by such Seller Party contemplated by this Agreement will, to such
Seller Party’s knowledge, violate Anti-Corruption Laws or applicable Sanctions.”

(c) Section 7.1 of the Agreement is hereby amended by adding the following
clause (m) immediately following clause (l) thereof:

“(m) Anti-Corruption Laws. Such Seller Party will maintain in effect and enforce
policies and procedures designed to reasonably ensure compliance by such Seller
Party and each of its Subsidiaries, directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.”

(d) Section 7.2 of the Agreement is hereby amended by adding the following
clause (k) immediately following clause (j) thereof:

“(k) Anti-Corruption Laws. The Seller will not request any Incremental Purchase,
and none of the Seller Parties shall use, and shall use commercially reasonable
efforts to procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Incremental
Purchase (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) to any Seller Party’s
knowledge for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that, to the knowledge of any Seller Party, would
result in the violation of any Sanctions applicable to any party hereto.”

(e) The first sentence of Section 10.1 of the Agreement is hereby amended by
replacing the word “taxes” with the defined term “Taxes”.

(f) Section 10.1(c) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(c) Excluded Taxes;”

 

  2   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

(g) The first sentence of Section 10.2 of the Agreement is hereby amended and
restated in its entirety to read as follows:

“If any Regulatory Change, except for (a) changes in the rate of tax on the
overall net income of the SLOT Purchaser or an Affected Entity or (b) taxes
excluded by Section 10.1, (i) subjects the SLOT Purchaser or any Affected Entity
to any charge or withholding on or with respect to this Agreement or the SLOT
Purchaser’s or Affected Entity’s obligations under this Agreement or on or with
respect to the Receivables or (ii) imposes, modifies or deems applicable any
reserve, assessment, fee, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or
liabilities of an Affected Entity or the SLOT Purchaser, or credit extended by
an Affected Entity or the SLOT Purchaser pursuant to this Agreement or
(iii) imposes any other condition affecting this Agreement and the result of any
of the foregoing is to increase the cost to an Affected Entity or the SLOT
Purchaser of performing its obligations under this Agreement, or to reduce the
rate of return on an Affected Entity’s or the SLOT Purchaser’s capital as a
consequence of its obligations under this Agreement, or to reduce the amount of
any sum received or receivable by an Affected Entity or the SLOT Purchaser under
this Agreement, or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it then, on the forty-fifth
(45th) day after demand by the SLOT Agent, Seller shall pay to the SLOT Agent,
for the benefit of the relevant Affected Entity or the SLOT Purchaser, such
amounts charged to such Affected Entity or the SLOT Purchaser or such amounts to
otherwise compensate such Affected Entity or the SLOT Purchaser for such
increased cost or such reduction; provided that solely in the case of a
Regulatory Change of the type described in clause (iii) of the definition
thereof, Seller shall only be liable for amounts in respect of increased costs
or reduced returns for the period of up to ninety (90) days prior to the date on
which such demand was made.”

(h) The Agreement is hereby amended by adding the following Section 10.4
immediately following Section 10.3 thereof:

“Section 10.4 Taxes

(a) Any and all payments by or on account of any obligation of the Seller under
any Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Seller) requires the deduction or
withholding of any Tax from any such payment by the Seller, then the Seller
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Seller shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 10.4) the
applicable Indemnified Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) The Seller shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the written request of the applicable
Indemnified Party timely reimburse it for the payment of, any Other Taxes.

(c) The Seller shall indemnify each Indemnified Party, on the first Monthly
Payment Date which is at least 45 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 10.4) payable or paid
by such Indemnified Party or required to be withheld or deducted from a payment
to such Indemnified Party and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The SLOT Agent will

 

  3   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

promptly notify the Seller of any event of which it has knowledge, which will
entitle any Indemnified Party to compensation pursuant to this Section 10.4;
provided, however, that failure of any Indemnified Party to demand
indemnification for any Taxes shall not constitute a waiver of such right to
indemnification, except that the Seller shall not be required to indemnify an
Indemnified Party for Taxes under this Section 10.4 unless such Indemnified
Party notifies the Seller of such claim no later than 45 days after such
Indemnified Party has knowledge of such Taxes being imposed or arising. Any
notice claiming compensation under this Section 10.4 shall set forth in
reasonable detail the additional amount or amounts to be paid to it hereunder
and shall be conclusive in the absence of manifest error. Absent manifest error,
the Seller shall be obligated to any claim for tax indemnity promptly upon
receipt of such notice.

(d) Each Indemnified Party agrees that it will use reasonable efforts to reduce
or eliminate any claim for indemnity pursuant to this Section 10.4, including,
subject to applicable law, a change in the funding office of such Indemnified
Party; provided, however, that nothing contained herein shall obligate any
Indemnified Party to take any action that imposes on such Indemnified Party any
material additional costs or imposes material legal or regulatory burdens, nor
which, in such Indemnified Party’s reasonable opinion, would have a material
adverse effect on its business, operations or financial condition.

(e) If any Indemnified Party receives a refund of any Taxes as to which it has
been indemnified pursuant to this Section 10.4 (including by the payment of
additional amounts pursuant to this Section 10.4), it shall pay to the Seller an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such Indemnified Party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). The Seller, upon the request of such
Indemnified Party, shall repay to such Indemnified Party the amount paid over
pursuant to this clause (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
Indemnified Party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (e), in no
event will the Indemnified Party be required to pay any amount to the Seller
pursuant to this clause (e) the payment of which would place the Indemnified
Party in a less favorable net after-Tax position than the Indemnified Party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
Indemnified Party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Seller or any other
Person.

(f) If the SLOT Purchaser is entitled to an exemption from or reduction of
withholding or backup withholding tax (“Withholding Tax”) with respect to any
payments under this Agreement, it shall deliver to the Seller and Servicer,
prior to the Monthly Payment Date and as otherwise prescribed by applicable law,
such valid, properly completed and duly executed forms, certificates, and
documentation (including Internal Revenue Service Form W-8ECI, W-8BEN, W-8IMY,
or W-9 or successor form of the foregoing) prescribed by applicable law or
reasonably requested by Seller, Servicer or the SLOT Agent as will permit such
payments to be made without or at a reduced rate of withholding. The SLOT
Purchaser shall replace or update such forms when necessary to maintain any
applicable exemption and as requested by the SLOT Agent or the Seller. The SLOT
Purchaser agrees to hold the SLOT Agent and the Seller harmless from any
Withholding Taxes relating to payments by the Seller to the SLOT Purchaser or
the SLOT Agent.

 

  4   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

(g) If a payment made to the SLOT Purchaser, Servicer or SLOT Agent hereunder
would be subject to U.S. federal Withholding Tax imposed by FATCA if the SLOT
Purchaser, Servicer or SLOT Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Service Code, as applicable), the SLOT
Purchaser, Servicer or the SLOT Agent shall deliver to the Seller at the time or
times prescribed by law and at such time or times reasonably requested by the
Seller, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Service Code) and such
additional documentation reasonably requested by the Seller as may be necessary
for the Seller to comply with its obligations under FATCA and to determine that
the SLOT Purchaser, Servicer or SLOT Agent has complied with the SLOT
Purchaser’s, Servicer’s or SLOT Agent’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.”

(i) The following definitions appearing in Exhibit I to the Agreement are hereby
amended and restated in their entireties to read, respectively, as follows:

“Adjusted Concentration Limit” means (a) for General Motors Company and its
Affiliates at any time their Extra Special Concentration Limit remains in
effect, 13.0% of the aggregate Outstanding Balance of all Non-Defaulted
Receivables, (b) for Ford Motor Company and its Affiliates at any time their
Extra Special Concentration Limit remains in effect, 20.0% of the aggregate
Outstanding Balance of all Non-Defaulted Receivables, and (c) (i) at all other
times for General Motors Company and its Affiliates, and Ford Motor Company and
its Affiliates and (ii) for any other Obligor and its Affiliates at any time,
10.0% of the aggregate Outstanding Balance of all Eligible Receivables after
subtracting the Pass Through Reserve, the Warranty Reserve, the Sales-Promotion
Reserve and the Price Give Back Accrual.

“LMIR” means, for any day, the sum of (a) the three-month “Eurodollar Rate” for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page (or such
other page as may replace Reuters Screen LIBOR01 Page), plus (b) the Applicable
Margin.

“Sanctioned Person” means, at any time, (a) any Person listed in any publicly
available Sanctions-related list of designated Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

“SLOT Termination Date” means March 20, 2015.

(j) Exhibit I to the Agreement is hereby amended by inserting the following new
defined terms, in appropriate alphabetical order, therein:

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act and any similar foreign law, rule or
regulation of any jurisdiction applicable to the Seller Parties or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Excluded Taxes” means (i) net income taxes, franchise taxes (imposed in lieu of
net income taxes) and backup withholding taxes, in each case imposed on the SLOT
Purchaser or the SLOT Agent as a result of a present or former connection
between the SLOT Purchaser (including

 

  5   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

any applicable lending office or by virtue of principal office, organization or
incorporation) or the SLOT Agent and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the SLOT
Purchaser’s or the SLOT Agent’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement), (ii) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction described in clause (i) above, (iii) any Taxes that
result from the SLOT Purchaser’s failure to comply with the requirements of
Section 10.4(f), (iv) in the case of any non-U.S. SLOT Purchaser, any
withholding Taxes that are imposed on amounts payable to such non-U.S. SLOT
Purchaser pursuant to a law in effect at the time such non-U.S. SLOT Purchaser
becomes a party to this Agreement or such non-U.S. SLOT Purchaser changes the
applicable lending office with respect to this Agreement and (v) any Taxes under
FATCA.

“FATCA” means Section 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from taxes under such Sections, regulations
and interpretations) any agreements entered into pursuant to section 1471(b)(1)
of the Code and any fiscal or regulatory legislation, rules or official
practices adopted pursuant to any published intergovernmental agreement entered
into in connection with the implementation of such sections of the Code.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Seller under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Non-Defaulted Receivable” means a Receivable which remains unpaid for less than
91 days after the original due date for such payment.

“Other Connection Taxes” shall mean with respect to any Indemnified Party, Taxes
imposed as a result of a present or former connection between such Indemnified
Party and the jurisdiction imposing such Tax (other than connections arising
from such Indemnified Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or assigned any portion of its SLOT
Interests).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

  6   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Taxes” means all taxes, charges, fees, levies or other assessments (including
income, gross receipts, profits, withholding, excise, property, sales, use,
license, occupation and franchise taxes and including any related interest,
penalties or other additions) imposed by any jurisdiction or taxing authority
(whether foreign or domestic).

2. Representations and Warranties. In order to induce the SLOT Agent and the
SLOT Purchaser to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to them as follows: (a) The execution and delivery by it
of this Amendment and each other Transaction Document to which it is a party,
and the performance of its obligations hereunder and thereunder, are within its
organizational powers and authority and have been duly authorized by all
necessary organizational action on its part, (b) this Amendment has been duly
executed and delivered by it, (c) each of its representations and warranties set
forth in Article V of the Agreement is true and correct as of the date hereof in
all material respects as though made on and as of such date, it being understood
that the foregoing materiality qualifier shall not apply to any representation
that itself contains a materiality threshold, and (d) as of the date hereof, no
event has occurred and is continuing that would constitute a Amortization Event
or a Potential Amortization Event.

3. Conditions Precedent. Effectiveness of this Amendment is subject to the prior
or contemporaneous satisfaction of each of the following conditions precedent:
(a) The SLOT Agent shall have received counterparts hereof, duly executed by
each of the parties hereto and consented to by the First Lien Agent; (b) the
SLOT Agent shall have received counterparts of, a fourth amended and restated
Fee Letter, duly executed by each of the parties thereto; (c) the SLOT Agent’s
counsel shall have received payment in full of its legal fees and disbursements;
and (d) each of the representations and warranties contained in Section 2 of
this Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.

4. Miscellaneous.

4.1. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

4.2. Integration; Binding Effect; Survival of Terms. This Amendment contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).

4.3. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment.

 

  7   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

Any provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.4. Ratification. Except as expressly modified hereby, the Agreement is hereby
ratified, approved and confirmed in all respects.

<Signature pages follow>

 

  8   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Second Lien Agent By:   /s/ MICHAEL
J. LANDRY Name:   Michael J. Landry Title:   Vice President

 

  9   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation By:   /s/ JOHN E. KUNZ
Name:   John E. Kunz Title:   President and Treasurer TENNECO AUTOMOTIVE
OPERATING COMPANY INC., a Delaware corporation By:   /s/ GARY SILHA Name:   Gary
Silha Title:   Assistant Treasurer

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

 

TENNECO INC., a Delaware corporation By:   /s/ JOHN E. KUNZ Name:   John E. Kunz
Title:   Vice President, Treasurer and Tax

 

  10   Amendment No. 5 to SLOT RPA



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO: JPMORGAN CHASE BANK, N.A., as First Lien Agent
By:   /s/ JOHN KUHNS Name:   John Kuhns Title:   Executive Director

 

  11   Amendment No. 5 to SLOT RPA